DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers (of record 01/13/2021) required by 37 CFR 1.55.

Response to Amendment
The amendment filed 12/04/2020 has been entered. 
Claims 1-15 remain pending and are examined herein on the merits.

Response to Arguments
Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed 09/14/2020 (hereinafter the OA).

Applicant's arguments filed 12/04/2020 (hereinafter, Remarks) have been fully considered and are partially persuasive with respect to the 112(b) rejection but unpersuasive with respect to the rejections under 35 USC 103 as follows.



With respect to the obviousness rejections (35 USC 103) applicant's arguments (see Remarks p.6-10) have been fully considered but they are not persuasive. 
Specifically, applicant begins by arguing that Tanaka and Lee separately or in combination fail to render obvious the limitations in the amendment (Remarks, p.6, final ¶). Applicant characterizes the prior art Tanaka (p.7-8) and argues that Tanaka “fails to disclose ‘determine, according to the first distance sensing signal and the second distance sensing signal, whether the display unit displays the temperature measurement value calculated according to the temperature sensing signal’” (Remarks, p.8, 4th ¶).
However, Tanaka is not cited as teaching this limitation. In the OA at p.6 final full ¶ the OA states “Tanaka does not directly and specifically state that the MCU is to determine, whether the display unit displays the temperature measurement value (teaching instead correcting the temperature value for angle between sensor and object to be measured - see [0014]).”
In response to applicant's arguments against the references individually (here Tanaka), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
th ¶). 
However, as cited in the OA at p.7, 1st partial ¶ Lee at least at [0156] (amongst other citations) teaches this limitation. In the Remarks p.9 applicant annotates this paragraph but underlines the sentence of the detecting of the temperature while in focus (Lee’s distance measuring manner) but seems to miss the following sentence which in context is that Lee teaches to detect “the body temperature measurement result when the image is in-focus, from among body temperature measurement results. Then, the electronic device 101, at step 1020, outputs the body temperature measurement result” (emphasis added; [0156] of Lee, cited on p.7, first partial ¶ of the OA and in the Remarks at p.9 2nd full ¶).
As such, Lee does not merely teach inaccuracy of the thermometer at certain distances but also teaches a time wise order where a temperature should be displayed only when the accurate reading from a proper distance is obtained.
Applicant then in summary argues that “both of Tanaka and Lee fail to disclose that the temperature measurement value measured by the infrared thermometer being inclined to the human skin should be considered whether to be displayed on the display device or not” (Remarks, p.9, final partial ¶).
However as above Tanaka is cited for and teaches that inclination portion but does not teach the display when the correct measurement is made portion. But Lee teaches the displayed on the device or not portion (see the OA’s treatment of claim 1 in view of the amendments).
nd full ¶). However, as above independent claims 1 and 10 are not found to be allowable.
Therefore, the position of the office must remain that upon knowledge of the cited art one of ordinary skill in the art would have had all the information and motivation required to make the invention as claimed at the time it was made.
See rejections under 35 USC 103 reiterated and updated for the changed claim language below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the phrase “outputting a first distance sensing signal” and “outputting a second distance sensing signal” in lines 2-4 of claim 1 as well as “outputting a temperature sensing signal” (claim 1, line 5) and “displaying a temperature measurement” (claim 1, line 7) are indefinite as mixing statutory classes. See MPEP 2173.05(p) II. As claimed steps of MPEP 2173.05(p) II.
For purpose of examination the structural terms “configured to output” and “configured to display” or the like will be evaluated rather than the steps.
However, positive recitation of the structure applicant intends to claim is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are those which use the generic placeholder term “unit”:
first/second “distance sensing unit” first recited in claim 1 – also in claims 5-7, 10, and 14-15 – corresponding to structure found in at least [0043] such as a light transceiver or receiving structure;

“display unit” first recited in claim 1 – also in claims 2, 6, 8, 10-11, and 15 – corresponding to structure found in at least [0041] such as a liquid crystal display device.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20160157732) in view of Lee et al. (US 20160113517; hereinafter Lee).

Regarding claim 1, Tanaka teaches a temperature measuring device (abstract; fig. 7; see also figs. 21 and 26 showing an additional embodiment), comprising:
at least one first distance sensing unit (at least 7A; [0080]; see figs. 4 and 10) outputting a first distance sensing signal ([0079-80] teaches that the respective sensors/electrodes detect the different distances so as to “to detect a tilt angle of the sensor under condition that it is inclined to the human skin” [0080]) and a second distance sensing unit (at least 7B; [0080]; see figs. 4 and 10) outputting a second distance sensing signal ([0079-80] teaches that the respective sensors/electrodes detect the different distances so as to “to detect a tilt angle of the sensor under condition that it is inclined to the human skin” [0080]);
a temperature sensing unit (1 and associated portions including at least 3; see [0063] teaching that 1 is and infrared thermometer) outputting a temperature sensing signal ([0068] teaches that the infrared thermometer outputs a quantity of detected infrared radiation; see fig. 7 showing the temperature signal flow to the microcontroller; see also [0090-94]);
a display unit (11; see fig. 7) displaying a temperature measurement value (at least [0070] teaches at least that the device may “display the numerical value of the so-measured body temperature on the liquid crystal display unit 11”); and
a microprocessor (MCU; see at least fig. 7) electrically connected to the first distance sensing unit, the second distance sensing unit, the temperature sensing unit, and the display unit (see fig. 7 showing such electrical connectivity; see [0090-94]), wherein the microprocessor receives the first distance sensing signal and the second distance sensing signal ([0093]; see fig. 
Tanaka does not directly and specifically state that the microprocessor/MCU determines, whether the display unit displays the temperature measurement value (teaching instead correcting the temperature value for angle between sensor and object to be measured – see [0014]).
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 2, Tanaka lacks teaching that the microprocessor determines, according to association between the first distance sensing signal, the second distance sensing signal and a 
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13); further Lee teaches that the measurement execution is predicated upon an input from a user ([0014]; fig. 9 element 900) and upon ambient light as compared to an illumination threshold ([0150]; fig. 9 element 915).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance, user input and light threshold of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 3, Tanaka lacks teaching that the measurement execution condition comprises a first predetermined signal and a second predetermined signal, or a first predetermined signal range and a second predetermined signal range, or a first predetermined value and a second predetermined value, or a first predetermined range and a second predetermined range.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance, user input and light threshold of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 4, Tanaka teaches a correspondence table (at least the reference table of fig. 7; see [0013]) recording a first sensed distance, a second sensed distance and a measurement angle ([0101-102]), wherein the first sensed distance and the second sensed distance are calculated according to the first distance sensing signal and the second distance sensing signal, respectively ([0101-102]).
Tanaka lacks teaching that the measurement execution condition is the correspondence table.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the reference table of Tanaka with the specific knowledge of using the execution conditions of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 5, Tanaka teaches that the first distance sensing unit, the second distance sensing unit and the temperature sensing unit are positioned on an axis (fig. 26 in view of fig. 21 shows that the sensors may be arranged on axis with the temperature sensor in the middle of two of the distance sensors).

Regarding claim 6, Tanaka teaches that a third distance sensing unit (at least 7C; see fig. 7; see also figs. 21 in view of fig. 26) which is electrically connected to the microprocessor (see fig. 7) and outputs a third distance sensing signal ([0079-80] teaches that the sensors detect the different distances so as to “to detect a tilt angle of the sensor under condition that it is inclined 
Tanaka does not directly and specifically state that the MCU is to determine, whether the display unit displays the temperature measurement value (teaching instead correcting the temperature value for angle between sensor and object to be measured – see [0014]).
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 7, Tanaka teaches that the first distance sensing unit and the temperature sensing unit are positioned on an axis (see at least fig. 26 in view of fig, 21 showing this is the 

Regarding claim 8, Tanaka lacks teaching that the microprocessor determines, according to association between the first distance sensing signal, the second distance sensing signal, the third distance sensing signal, and a measurement execution condition, whether the display unit displays the temperature measurement value calculated according to the temperature sensing signal.
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13); further Lee teaches that the measurement execution is predicated upon an input from a user ([0014]; fig. 9 element 900) and upon ambient light as compared to an illumination threshold ([0150]; fig. 9 element 915) which are a first and second predetermined signal respectively.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance, user input and light threshold of Lee. This is because displaying the correct temperature is the desired outcome of 

Regarding claim 9, Tanaka teaches a correspondence table recording (at least the reference table of fig. 7; see [0013]) a first sensed distance, a second sensed distance, a third sensed distance and a measurement angle ([0101-102]; see fig. 26 showing at least three measurements of distance), wherein the first sensed distance, the second sensed distance, and the third sensed distance are calculated according to the first distance sensing signal, the second distance sensing signal and the third distance sensing signal, respectively ([0101-102]; see fig. 26).
Tanaka lacks teaching that the measurement execution condition is the correspondence table.
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13); further Lee teaches that the measurement execution is predicated upon an input from a user ([0014]; fig. 9 element 900) and upon ambient light as compared to an illumination threshold ([0150]; fig. 9 element 915) which are a first and second predetermined signal respectively.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the reference table of Tanaka with the specific knowledge of using the execution conditions of Lee. This is because displaying the 

Regarding claim 10, Tanaka teaches a measurement alignment method (see [0011] teaching the device used for detecting a tilt angle between the device and a body to be measured), applied to a temperature measuring device (see abstract; fig. 7; see also figs. 21 and 26 showing an additional embodiment), which comprises a display unit (11; see fig. 7) for displaying a temperature measurement value (at least [0070] teaches at least that the device may “display the numerical value of the so-measured body temperature on the liquid crystal display unit 11”), wherein the method comprises: disposing at least one first distance sensing unit (at least 7A; [0080]; see figs. 4 and 10; see also figs, 21 and 26) and a second distance sensing unit (at least 7B; [0080]; see figs. 4 and 10; see also figs, 21 and 26); enabling the at least one first distance sensing unit and the second distance sensing unit to obtain a first distance sensing signal and the second distance sensing signal respectively ([0079-80] teaches that the sensors detect the different distances so as to “to detect a tilt angle of the sensor under condition that it is inclined to the human skin”); and the display unit displays the temperature measurement value (at least [0070] teaches at least that the device may “display the numerical value of the so-measured body temperature on the liquid crystal display unit 11”), according to the first distance sensing signal and the second distance sensing signal (see [0014] teaching that the temperature signal may be corrected by the knowledge of the distance signals; see [0011-12] teaching that all of the distance sensors including the first and second distance signals are used in the calculation).

However, Lee teaches taking the temperature measurement and then determining whether to display the value by when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify using the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 11, Tanaka lacks teaching comparing the at least one first distance sensing signal, the second distance sensing signal, and a measurement execution condition; and determining whether the display unit displays the temperature measurement value calculated according to the temperature sensing signal.
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance, user input and light threshold of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 12, Tanaka lacks teaching that the measurement execution condition comprises information selected from the group consisting of a first predetermined signal and a second predetermined signal, a first predetermined signal range and a second predetermined signal range, and a first predetermined value and a second predetermined value, or a first predetermined range and a second predetermined range.
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13); further Lee teaches that the measurement execution is predicated upon an input from a user 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance, user input and light threshold of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 13, Tanaka teaches a correspondence table (at least the reference table of fig. 7; see [0013]) recording a first sensed distance, a second sensed distance and a measurement angle ([0101-102]), wherein the first sensed distance and the second sensed distance are calculated according to the first distance sensing signal and the second distance sensing signal, respectively ([0101-102]).
Tanaka lacks teaching that the measurement execution condition is the correspondence table.
However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13); further Lee teaches that the measurement execution is predicated upon an input from a user 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the reference table of Tanaka with the specific knowledge of using the execution conditions of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Regarding claim 14, Tanaka teaches positioning the at least one first distance sensing unit and the at least one second distance sensing unit on an axis (fig. 26 in view of fig. 21 shows that the sensors may be arranged on axis with the temperature sensor in the middle of two of the distance sensors).

Regarding claim 15, Tanaka teaches disposing a third distance sensing unit (at least 7C; see fig. 7; see also figs. 21 in view of fig. 26); enabling the third distance sensing unit to obtain a third distance sensing signal ([0079-80] teaches that the sensors detect the different distances so as to “to detect a tilt angle of the sensor under condition that it is inclined to the human skin”); according to the first distance sensing signal, the second distance sensing signal and the third distance sensing signal (see [0011-12] teaching that all of the distance sensors including the first, second, and third distance signals are used in the calculation).

However, Lee teaches taking the temperature measurement and then only displaying the measurement when the measured distance is considered correct (figs. 10A/B; see 1015/1020 and 1050/1055 respectively; [0156-158] teaching that the temperature is output when the distance is measured to be proper; see also generally abstract; [0145]; [0160] and figs. 2, 3, 11A, and 13).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the distance measurements used to correct the temperature signal of Tanaka with the specific knowledge of using the distance measurement to display the temperature measurement when at the proper distance of Lee. This is because displaying the correct temperature is the desired outcome of both references (see [0013] of Lee and [0014] of Tanaka). This is important in order to provide an accurate temperature measurement to an end user (see [0012-13] of Tanaka and [0017] of Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already of record and attached herein.
See especially:
Bellifemine (US 20030099277); abstract; [0065-67]; figs. 2b, 3, 5, and 9; ESP. fig. 9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855